J-A19043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    GARTH AVERY GREGOR                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    LAURA MEGAN GREGOR                         :   No. 1641 MDA 2021

                  Appeal from the Order Entered April 21, 2022
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                                   17-1750


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED: OCTOBER 3, 2022

        Appellant, Garth Avery Gregor (“Ex-Husband”), appeals from the order

entered April 21, 2022, by the Court of Common Pleas of Centre County

providing for the equitable distribution of marital assets of Ex-Husband and

Appellee, Laura Megan Gregor (“Ex-Wife”). Upon review, we vacate in part

and remand for further proceedings relative to the valuation of the parties’

Honda Pilot and how such valuation may affect the trial court’s overall

equitable distribution scheme.

        After presiding over the August 26, 2021, equitable distribution hearing

at issue and reviewing each party’s submitted proposed findings of fact and

conclusions of law, the court issued its November 18, 2021, order and opinion,




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19043-22



in which it made the following relevant findings of fact and conclusions of law

pursuant to 23 Pa.C.S.A. § 3502(a).1

____________________________________________


1Section 3502(a) sets forth the following relevant factors to be considered by
a trial court in making its determination regarding the equitable distribution
of a marital estate:

       (1) The length of the marriage.

       (2) Any prior marriage of either party.

       (3) The age, health, station, amount and sources of income,
       vocational skills, employability, estate, liabilities and needs of
       each of the parties.

       (4) The contribution by one party to the education, training or
       increased earning power of the other party.

       (5) The opportunity of each party for future acquisitions of capital
       assets and income.

       (6) The sources of income of both parties, including, but not
       limited to, medical, retirement, insurance or other benefits.

       (7) The contribution or dissipation of each party in the acquisition,
       preservation, depreciation or appreciation of the marital property,
       including the contribution of a party as homemaker.

       (8) The value of the property set apart to each party.

       (9) The standard of living of the parties established during the
       marriage.

       (10) The economic circumstances of each party at the time the
       division of property is to become effective. (10.1) The Federal,
       State and local tax ramifications associated with each asset to be
       divided, distributed or assigned, which ramifications need not be
       immediate and certain.

(Footnote Continued Next Page)


                                           -2-
J-A19043-22



       The parties married on June 27, 1998 in Virginia and Husband
       [hereinafter “Ex-Husband”] filed the Complaint in Divorce on May
       11, 2017. The parties were married for approximately 18 years
       and 10 months prior to separation. . . . This was the first marriage
       for both Ex-Husband and Wife [hereinafter Ex-Wife]. . . .

       The parties have two daughters, ages 17 and 15[, and at] the time
       of the hearing, Ex-Husband and Ex-Wife were both 45 years of
       age. . . . Ex-Husband testified his health is medium. Ex-Wife has
       a history of depression she has been treating for more than 10
       years.

       The parties lived a middle-class lifestyle during the marriage. Ex-
       Husband worked full time in a position where he earned a good
       salary, and Ex-Wife worked in the home raising the parties’
       children. Ex-Husband testified there were times they were just
       scraping by such as when he worked at Alfred University and they
       lived in upstate New York. Ex-Wife testified they were very
       comfortable during the marriage, lived in a nice home in a nice
       neighborhood in Port Matilda, took a vacation once yearly, and
       contributed to retirement savings in recent years.

       Ex-Husband testified he has worked at Penn State University for
       the past 13 years as an Associate Director for Contracts. His gross
       income for 2020 was $118,260.00. Ex-Husband testified he
       makes $9,855.00 monthly, gross. There was no information
       provided for 2021. Additionally, Ex-Husband bought and sold
       Lego sets online during the marriage and has received some
       additional income in this endeavor.
____________________________________________


       (10.2) The expense of sale, transfer or liquidation associated with
       a particular asset, which expense need not be immediate and
       certain.

       (11) Whether the party will be serving as the custodian of any
       dependent minor children.

23 Pa.C.S. § 3502 (a). “The weight to be given to these statutory factors
depends on the facts of each case and is within the court's
discretion.” Mercatell v. Mercatell, 854 A.2d 609, 611 (Pa. Super. 2004)
(citation omitted).


                                           -3-
J-A19043-22



     Prior [to] the parties’ separation, Ex-Wife was a stay at home
     mother for over 14 years. At separation, she was also working at
     Penn State University at the Bennett Family Center and was in the
     process of obtaining a license to work as a clinical social worker.
     Currently, Ex-Wife is self-employed, full time as a Licensed Clinical
     Social Worker (LCSW).        Ex-Wife’s gross annual income is
     approximately $47,000.00.        Additionally, Ex-Wife received
     spousal support since February 12, 2018 in the amount of $649.40
     monthly.

     [Regarding the parties’ respective vocational skills and
     employability,] Ex-Husband earned two master’s degrees and has
     worked at Penn State University for 13 years as noted above.
     Prior to his current position, Ex-Husband was employed at George
     Mason University in Virginia for about three years and Alfred
     University in New York for about three years.

     Ex-Wife also earned a master’s degree in 2002. From 1998 to
     2002, she worked for a mental health counselor in a group home
     for men with schizophrenia and as a job developer for people with
     disabilities during the time she worked on her master’s degree.
     She worked for about a year after earning the master’s degree.

     When pregnant with the parties’ first child, Ex-Wife was
     recommended to be on partial bed rest during the pregnancy and
     stopped working. Ex-Wife testified [that] by mutual agreement[]
     she was a stay-at-home mom for nearly 15 years.           Ex-Wife
     testified that Ex-Husband would never watch the kids on evenings
     or weekends. At separation, Ex-Husband did not provide any
     childcare while Ex-Wife worked and her Mother had to be with the
     children when Ex-Wife worked. At separation, Ex-Wife obtained a
     part-time job at the Bennett Center that paid $13 hourly. Ex-Wife
     pursued education and training after the separation to become a
     Licensed Clinical Social Worker and is now working as a Licensed
     Clinical Social Worker.

     The parties own the marital estate at 140 Gibson Place in Port
     Matilda, Pennsylvania subject to a 15 year mortgage in Ex-
     Husband’s name. Ex-Husband believes the residence’s value is at
     least $470,000.00 per his Findings of Fact and Conclusions of Law
     and his attorney’s contention at the hearing. Ex-Husband testified
     a house in the neighborhood sold two (2) weeks prior to the
     hearing for $460,000.00, but had less square footage than the

                                     -4-
J-A19043-22


     parties’ home and lacked a finished basement. Ex-Husband
     further testified his opinion of the value of the marital residence
     was based on the sales of other homes in the neighborhood and
     submitted Zillow print outs regarding other home sales.

     Ex-Wife obtained an appraisal of the home from a certified
     appraiser dated May 10, 2021 which placed the value at
     $420,000.00. Pursuant to appropriate appraisal standards, Ex-
     Wife’s appraisal takes into account comparable nearby home
     sales. Ex-Husband disputes Ex-Wife’s appraisal arguing the
     comparable sales were not in their neighborhood, yet Ex-Husband
     only offers his own opinion regarding the value rather than
     obtaining an appraisal to submit to the trial court. Ex-Wife stated
     the comparables were within walking distance and nearby the
     parties’ home. Ex-Husband has no real estate experience or
     credentials. The trial court accepts the Ex-Wife’s value per the
     appraisal of $420,000.00.

     Ex-Wife has paid the mortgage on the residence since March,
     2018, which payment is $1,905.49 monthly. The balance was
     $109, 417.76 as of the August, 2021, mortgage statement.

     ...

     Ex-Husband has a Toyota Camry with a stipulated value of
     $4,250.00. Ex-Wife has a Honda Pilot [with] a stipulated value of
     $10,000.00.
     ...

     Ex-Wife seeks credit for expenses she incurred post separation[.
     These include, inter alia, $10,000 paid to Honda Financial Services
     to regain possession of the Honda Pilot which was repossessed
     and $19,894.02 in real estate taxes on the marital residence from
     2018-2020.]

     The [trial court] determines Ex-Wife should receive credits for fifty
     (50) percent of the payments she is requesting. . . .

     ...

     Both parties have the ability to work full time. Both parties have
     the opportunity for future income. Ex-Husband asserts he has no
     opportunity for advancement in his position but will likely received
     cost of living adjustments to his income. Ex-Wife is working as a

                                     -5-
J-A19043-22


     self-employed LCSW and is relatively new to the career. Ex-Wife
     is the primary custodian of the children and takes care of the
     oldest daughter’s medical needs [for Postural Orthostatic
     Tachycardia Syndrome] and appointments.

     ...

     Ex-Husband provided health insurance benefits through Aetna or
     Ex-Wife and the children. Ex-Wife will need to obtain her own
     health insurance and possibly health insurance for the children if
     Ex-Husband does not maintain the children on his health
     insurance. Ex-Wife testified for her to obtain health insurance for
     herself it will cost $359 monthly. If she needs to add her oldest
     daughter to her health insurance the insurance will cost $900 or
     $1,000 monthly, with a deductible of $1,600 a month and up.

     ...

     Ex-Husband contributed to the marital property by working full-
     time and Ex-Wife contributed as a stay-at-home parent and
     homemaker. When Ex-Husband left the marital residence, Ex-
     Wife assumed responsibility for the mortgage, taxes, and costs
     associated with the marital residence.

     ...

     Ex-Wife wishes to remain living in the marital residence which she
     hopes will be possible with a distribution of retirement assets and
     alimony award. Ex-Wife intends to seek refinancing of the
     mortgage in her name. If Ex-Wife is unable to retain refinancing
     in her sole name, the marital residence will need to be sold and
     there will be costs related to the sale and transfer of the property
     and Ex-Wife asks the costs be borne equally by the parties.
     ...

     The court finds an equitable distribution of the [total net] marital
     assets in this matter to be 55% [$487,693.25] to Ex-Wife and
     45% [$399,021.75] to Ex-Husband based on the recitation of the
     factual findings set forth above including the length of the
     marriage being nearly nineteen (19) years prior to separation, the
     middle class standard of living during the marriage, Ex-Wife’s
     contributions as a stay at home mother and home maker for the
     two children which contributed to the ability of Ex-Husband to


                                    -6-
J-A19043-22


      focus on his education and career, and the respective earning
      capacities and education of the parties.

Trial Court Opinion and Order, 11/18/2021, at 1-19.

      In Ex-Husband’s timely appeal, he raises the following questions for this

Court’s consideration:

      I.     Whether the trial court erred in finding that the value of the
             marital estate was $420,000.00, accepting the Appellee’s
             appraisal rather than the Appellant’s suggestion of value of
             $470,000.00 where the Appellant presented evidence of
             comparable residences in the neighborhood.

      II.    Whether the trial court erred in awarding a fifty percent
             credit to the Appellee for the Honda Pilot valued at
             $10,000.00, which was possessed and used solely by
             Appellee and awarded to the Appellee, in kind, in the court’s
             equitable distribution order.



      III.   Whether the trial court erred in awarding a fifty percent
             credit to the Appellee for the property taxes on the marital
             residence, which was possessed and used solely by the
             Appellee since separation and awarded to the Appellee, in
             kind, in the court’s equitable distribution order.

Brief for Appellant, at 2.

      Our standard of review in assessing the propriety of a marital property

distribution is well-settled:

      A trial court has broad discretion when fashioning an award
      of equitable distribution. Dalrymple v. Kilishek, 920 A.2d 1275,
      1280 (Pa. Super. 2007). Our standard of review when assessing
      the propriety of an order effectuating the equitable distribution of
      marital property is “whether the trial court abused its discretion
      by a misapplication of the law or failure to follow proper legal
      procedure.” Smith v. Smith, 904 A.2d 15, 19 (Pa. Super. 2006)
      (citation omitted). We do not lightly find an abuse of discretion,
      which     requires   a    showing    of  clear   and     convincing
      evidence. Id. This Court will not find an “abuse of discretion”

                                      -7-
J-A19043-22


      unless the law has been “overridden or misapplied or the
      judgment exercised” was “manifestly unreasonable, or the result
      of partiality, prejudice, bias, or ill will, as shown by the evidence
      in the certified record.” Wang v. Feng, 888 A.2d 882, 887 (Pa.
      Super. 2005). In determining the propriety of an equitable
      distribution award, courts must consider the distribution scheme
      as a whole. Id. “[W]e measure the circumstances of the case
      against the objective of effectuating economic justice between the
      parties and achieving a just determination of their property
      rights.” Schenk v. Schenk, 880 A.2d 633, 639 (Pa. Super. 2005)
      (citation omitted).

Snyder v. Snyder, 275 A.3d 968, 976 (Pa. Super. 2022) (quoting Biese v.

Biese, 979 A.2d 892, 895 (Pa. Super. 2009)).

      In Ex-Husband’s first issue, he argues the trial court abused its

discretion when it valued the marital home at $420,000.00 in full adoption of

the professional appraisal prepared by Ex-Wife’s certified real estate

appraiser. Because the trial court had indicated during trial that Ex-Husband’s

lay testimony provided “comparable” and “relevant” home sales of $460,000

and $470,000, see N.T., 8/26/21, at 31, Ex-Husband argues the court should

have settled on a higher value to reflect a middle ground between the parties’

respective submissions.

      Regarding property valuation in equitable distribution cases, this Court

has observed that the Divorce Code does not include a specific method of

valuing assets, such that the trial court must exercise its discretion, relying

upon the estimates and inventories submitted by both parties, the records of

purchase prices, and appraisals. Gaydos v. Gaydos, 693 A.2d 1368, 1377

(Pa. Super. 1997).




                                      -8-
J-A19043-22



      Our jurisprudence recognizes that a property owner may be deemed a

valuation expert regarding his or her property, and a court acts within its

discretion as finder of fact when it elects to assign equal weights to the

valuation testimonies of two equally credible experts and average it out. The

trial court is also free, however, to reject even an undisputed expert opinion,

although it should offer some explanation of the basis on which it sets value

where       that   value   varies   from    the    only    value    given     in

evidence.     Semasek v. Semasek,      502 A.2d 109, 112 (Pa. 1985).         In

undertaking this task of assessing valuation witnesses, therefore, the court is

free to accept all of the testimony, portions of the testimony, or none of the

testimony regarding the true and correct value of the property.       Gaydos,

supra. See also Aletto v. Aletto, 537 A.2d 1383, 1389 (Pa. Super. 1988).

      Although our jurisprudence recognizes a property owner may be

deemed a valuation expert regarding his or her property, it is clear that in the

case sub judice, the trial court did not consider Ex-Husband an “equally

credible expert” to Ex-Wife’s professional appraiser given the different

methods by which they arrived at their respective opinions.

      In assessing their respective valuation testimonies, the trial court found

that Ex-Husband’s reliance on recent sales within the neighborhood lacked the

comprehensive analysis undertaken by Ex-Wife’s professional appraiser, who

based her opinion not only on recent sales of three comparable neighboring

homes but also on a multi-factorial comparison between the parties’ home and

each comparable home, consistent with appraisal industry standards, before

                                     -9-
J-A19043-22



arriving at a final appraisal. Indeed, the trial court noted Ex-Husband had not

submitted any appraisal of the marital home at all.

      Accordingly, as there was an evidentiary basis for the trial court’s

complete acceptance of Ex-Wife’s expert valuation testimony, we find no

abuse of discretion on this issue.

      In Ex-Husband’s second issue, he argues that the trial court erred in

awarding a fifty percent credit to Ex-Wife for the $10,000 payment she made

to reacquire from repossession the family’s Honda Pilot, which under the

equitable distribution order is now in her sole possession.       Because Ex-

Husband had arrived at a stipulated value of $10,000 for the Honda Pilot only

by crediting the entire amount of Ex-Wife’s payment to recover the car, he

maintains, Ex-Wife was effectively awarded a $15,000 credit for what was

only a $10,000 expense.

      At the equitable distribution hearing, Ex-Husband stipulated that the

value of the Honda Pilot was $10,000 after considering Ex-Wife’s payment of

the repossession fees:

      [Counsel for Ex-Wife]:        So are you saying – we’re in
      agreement that you’ll stipulate that the value of the Honda Pilot is
      ten thousand [dollars]?

      Ex-Husband: I’m trying to take into consideration Megan paying
      the repossession fees so that the car was in her name and there’s
      still value beyond the repossession, so yes.

      [Counsel for Ex-Husband]:               Yes.

      Ex-Husband:       The vehicle’s worth twenty thousand or so.
      Megan paid $10,000 towards it and I think she had me write a
      thing that said that would be taken into consideration when we


                                     - 10 -
J-A19043-22


      eventually went to court. So, I’m saying twenty thousand less
      than [sic] the amount that Megan paid is the ten thousand. That’s
      just my best estimate [reached after consulting Kelly Blue Book.]

      [Counsel for Ex-Wife]:           Well, what’s the basis for believing
      it was twenty thousand?

      Ex-Husband:       Just looking at comparable Pilot sales, just like
      I did with the Camry.

      [Counsel for Ex-Wife]:           Like a Kelly Blue Book value, for
      example?

      Ex-Husband:       Kelly – yes.

      The Court:        Are we stipulating that it’s $10,000?

      [Counsel for Ex-Husband]:                 (Indicated affirmatively.)

      [Counsel for Ex-Wife]:       Your Honor, I was just following up
      because he testified to something outside of that stipulation, so I
      wanted to explore the reason for that.

      The Court:        Yeah, I don’t care because I’m going to go by
      stipulation. So if he stipulated to ten thousand, that’s what I’m
      going to go by. And that’s what the stipulation was. Okay.

N.T., 8/26/21, at 35-36.

      This record thus shows that Ex-Husband’s stipulated value of the Honda

Pilot reflected his concession that Ex-Wife should receive a 100% credit for

her $10,000 payment of arrears and repossession fees necessary to reacquire

the $20,000 Pilot as marital property and retain it in her name.              It is,

therefore, unclear why the trial court awarded Ex-Wife an additional $5,000

credit toward her payment of arrears.

      To the extent the trial court simply ignored the basis for Ex-Husband’s

stipulation, assigned a stipulated value of $10,000 without regard for the only

valuation testimony relative to the Honda Pilot, and then gave Ex-Wife a 50%



                                       - 11 -
J-A19043-22



credit for a $10,000 payment that Ex-Husband already conceded should be

fully credited against the $20,000 value of the Pilot, we agree with Ex-

Husband that the trial court effectively awarded Ex-Wife a $15,000 credit for

her $10,000 payment.

      We discern from the same excerpted notes of testimony, however, that

counsel for Ex-Wife appeared to disagree with the calculations offered in

support of Ex-Husband’s stipulation, and she had begun to cross-examine him

about his $20,000 valuation of the Honda Pilot, when the trial court halted the

examination as unnecessary.

      Because the record was not allowed to develop fully on this point, it

includes neither a stipulated valuation to which both parties truly agreed nor

an evidence-based $10,000 valuation other than what was calculated by Ex-

Husband, which the trial court ostensibly did not consider. Though mindful of

our obligation to consider the distribution scheme as a whole when

determining the propriety of an award, we nevertheless find the lack of an

evidentiary basis for, or actual stipulation to, this important valuation compels

vacating the trial court’s order and remanding for the limited purpose of

allowing the parties to either agree to a stipulated value of the Honda Pilot

after crediting Ex-Wife’s $10,000 payment or, in the event such an agreement

proves elusive, develop a record that supports a valuation to be made by the

trial court.

      In Ex-Husband’s final issue, he avers the trial court erred when it

awarded Wife a 50% credit for payment of real estate taxes owed during her

                                     - 12 -
J-A19043-22



post-separation, exclusive possession of the marital residence from 2018

through 2020. Brief for Appellant, at 24-26.

      The trial court determined that imposing upon the parties equal

responsibility for real estate taxes on the family residence from 2018-2020

was necessary to make the total distribution scheme equitable. In reaching

this conclusion, the trial court considered pertinent Section 3502(a) factors,

including the present income and economic disparity between the parties, Ex-

Wife’s contributions to the increased earning power of Ex-Husband by

agreeing to be a stay-at-home parent and homemaker for most of the

marriage, and her continued role as the primary custodian of the parties’ two

minor children in the home. Although Ex-Wife had exclusive possession of the

home during the three years in question, the trial court considered joint

responsibility of real estate taxes a necessary part of the overarching equitable

distribution scheme.

      In contesting the trial court’s decision, Ex-Husband cites to authority

that is either unsupportive of, or altogether inapposite to, his claim.      For

example, Ex-Husband cites to Schneeman v. Schneeman, 615 A.2d 1369

(Pa. Super. 1992) and its holding that the out-of-possession husband in that

case was not entitled to a credit for making post-separation mortgage

payments as a matter of right “as long as the total distributory scheme is

equitable.” Id. at 1377.

      Ex-Husband appears to imply that Schneeman thus prohibits or is

inconsistent with equitable distribution awards granting credits for such post-

                                     - 13 -
J-A19043-22



separation payments, but Schneeman does not so hold.            As the decision

makes clear, it simply acknowledges the principle that effectuating an

equitable distribution scheme pursuant to both Section 3502(a) and

corresponding   jurisprudence   is   paramount,   such   that   post-separation

mortgage payment credits may be denied where doing so contributes to or is

consistent with the equitable scheme.

      The Schneeman decision, therefore, dovetails with the case-by-case

approach espoused by controlling authority. Where, as here, awarding such

credits for property tax payments supported the equitable distribution

scheme, the proposition recited in Schneeman is not offended.

      Ex-Husband also cites to Jayne v. Jayne, 663 A.2d 169 (Pa. Super.

1995), which held that voluntary payments from one spouse’s own resources

will not be credited at equitable distribution. The facts of Jayne, however,

are inapposite to those in the present matter.

      In Jayne, the husband argued he should be given credit for post-

separation payments that he voluntarily made to his wife or on his wife’s

behalf over and above what was required by the spousal support order. We

held that his voluntary payment of wife’s expenses from his own resources

would not be credited at equitable distribution. Id. at 178. In so holding, we

relied on Hunsinger v. Hunsinger, 554 A.2d 89, 95 (Pa. Super. 1989), in

which we rejected a husband’s claim he should have been allowed a deduction

for money voluntarily spent when taking his family on vacation during a period

of reconciliation between the parties.

                                     - 14 -
J-A19043-22



       Here, Ex-Wife’s payment of real estate taxes on the home occupied by

her and the parties’ minor children did not constitute voluntary payments to

Ex-Husband for which she sought reimbursement. What is at issue here, as

noted above, is the trial court’s determination that the formation of an

equitable distribution scheme promoting economic justice between the parties

was achieved, in part, by awarding Wife a 50% credit for the real estate taxes

she paid on the family home during the post-separation period. We discern

no error with the court’s decision in this regard. Cf Grezak-Sklodowska v.

Grezak, Nos. 2312 and 2313 EDA 2020, (Pa. Super. filed October 22, 2021)

(unpublished memorandum) (affirming trial court determination, based on

consideration of Section 3502(a) factors, that wife who held exclusive

possession of marital residence should receive credit for taxes paid on

residence), reargument denied (Jan. 3, 2022), appeal denied, No. 77 MAL

2022, 2022 WL 2233598 (Pa. June 22, 2022).2 Accordingly, we reject Ex-

Husband’s final issue as devoid of merit.

       For the foregoing reasons, we vacate the trial court’s order and remand

this matter for the limited purpose of either allowing the parties to reach

agreement on the stipulated value of the Honda Pilot after crediting Ex-Wife’s

$10,000 payment or, in the alternative, developing a record that supports a

valuation to be made by the trial court. What effect, if any, this may have on

____________________________________________


2 Under Pennsylvania Rule of Appellate Procedure 126(b), nonprecedential
decisions (referring to unpublished memorandum decisions of the Superior
Court) filed after May 1, 2019, may be cited for their persuasive value.

                                          - 15 -
J-A19043-22



the trial court’s equitable distribution scheme is to be determined by the trial

court. In all other respects, we discern no error with the trial court’s equitable

distribution order.

      Order vacated in part.        Case remanded for further proceedings

consistent with this decision. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/03/2022




                                     - 16 -